Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Lavoie (US 20170129403 A1).
In regards to claim 1, Lavoie teaches a vehicle trailer assist system comprising a controller configured to display a plurality of target areas on a display to a vehicle operator, record a vehicle operator selected one of the plurality of target areas and determine a relative orientation between a trailer and a tow vehicle based on a relative position between the selected target features on the trailer and the tow vehicle (Paragraphs 26, 46, 47, 59).
In regards to claim 2, Lavoie teaches the controller is further configured to recognize the target features from an image captured from a camera disposed on the tow vehicle, highlight the target areas on the display and provide for selection of one of the highlighted target areas on the display (Paragraphs 26, 43, 59).  
In regards to claim 3, Lavoie teaches the display is touch sensitive and the controller is configured to record the selected one of the plurality of target areas responsive to the vehicle operator contacting the display at a location corresponding with the highlighted target area (Paragraphs 36, 44).  
In regards to claim 4, Lavoie teaches the display is mounted within a cabin of the tow vehicle and includes a manually actuated control device configured to cycle between the plurality of target areas shown on the display and to select one of the plurality of target areas shown in the display (Paragraphs 34, 56; Figure 1 (26)).  
In regards to claim 5, Lavoie teaches the display is actuatable by a vehicle operator to define a target box around features of the image displayed on the display and select the area within the defined target box (Paragraphs 59, 53, 64; Figure 11 (50)).  
In regards to claim 6, Lavoie teaches the controller is configured to identify potential target features from an image of the trailer and to highlight the identified potential target areas for selection by the vehicle operator (Paragraphs 59, 64).  
In regards to claim 7, Lavoie teaches the highlight of the target features comprises a box disposed on the image visible on the display (Figure 11(50)).  
In regards to claim 8, Lavoie teaches the target areas are highlighted and the remainder of the image is shown faded out (Paragraph 66; Figure 12 A (206)).
In regards to claim 9, Lavoie teaches a camera and an actuator for steering the tow vehicle to maneuver the trailer, the camera configured to obtain an image of the trailer and target features and to communicate the image of the trailer to the display (Paragraph 35, 36).
In regards to claim 10, Lavoie teaches a vehicle trailer assist system, the controller comprising a first portion configured to display a plurality of target areas to a vehicle operator on a display (Paragraph 59), a second portion configured to record a vehicle operator selected one of the plurality of target areas (Paragraph 59), i.e. a user interface to control the target placement.  Lavoie further teaches a third portion configured to determine a relative orientation between a trailer and a tow vehicle based on a relative position between the selected target area on the trailer and the tow vehicle (Paragraphs 46, 47).  
In regards to claim 11, Lavoie teaches the first portion is configured to recognize the target features from an image captured from a camera disposed on the tow vehicle (Paragraphs 26, 43, 59).  
In regards to claim 12, Lavoie the first portion is configured to highlight the target features on the display and provide for selection of one of the highlighted target areas on the display (Paragraph 66; Figure 12A (206)).  
In regards to claim 13, Lavoie teaches the second portion is configured to receive an input of the vehicle operator responsive to a selection of one of the plurality of target areas (Paragraph 59).  
In regards to claim 14, Lavoie teaches a memory portion for storing the selected target areas for subsequent operation (Paragraph 59).
In regards to claim 15, Lavoie teaches a method of operating a vehicle trailer assist system comprising: displaying a plurality of target areas to a vehicle operator via a display; recording a vehicle operator selected one of the displayed plurality of target areas; and determining a relative orientation between a trailer and a tow vehicle based on a relative position between the selected target features on the trailer and the tow vehicle (Paragraphs 26, 46, 47, 59).  
In regards to claim 16, Lavoie teaches comprising highlighting the target features on the display and providing for selection of one of the highlighted target areas on the display (Paragraphs 26, 43, 59).
In regards to claim 17, Lavoie taches providing for selection of one of the highlighted target areas with a manually actuated control device configured to cycle between the plurality of target areas shown in an image displayed on the display and for selection of one of the plurality of target areas shown in the display (Paragraphs 23, 34, 56; Figure 1(26)).  
In regards to claim 18, Lavoie comprising providing for generation of a target box around a feature shown in the image displayed on the display and selection of the target area within the target box (Paragraphs 59, 63, 64; Figure 11 (50)).  
In regards to claim 19, Lavoie teaches highlighting of the target features comprises displaying the target features within a box disposed on an image visible on the display or highlighting the target area and fading out the remainder of the image (Paragraph 66; Figure 12A (206)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685